Breese, J. The demurrer was properly overruled, it being to the whole declaration, and the common counts therein being good. The rule is, where there is a general demurrer to a declaration containing several counts, if there be one or more good counts, the demurrer must be overruled. Cowles v. Litchfield, 2 Scam. R. 356 ; Young v. Campbell, 5 Gilm. R. 82 ; Walter v. Stephenson, 14 Ill. R. 77. This being so, the defective special counts are both saved. Besides, “ mala grammatica non vitial chartamJ There being no error assigned which we can notice, the judgment of the court below is affirmed. Judgment affirmed.